Citation Nr: 0011148	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-03 523A	)	DATE
	)
	)


THE ISSUE

Whether a July 15, 1983 decision of the Board of Veteran's 
Appeals (Board) denying entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The moving party had active military service from September 
1966 to September 1970, from April 1971 to April 1975, and 
from March 1976 to May 1978.

This matter comes before the Board on a March 1998 motion for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a July 1983 Board decision that denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


FINDINGS OF FACT

1. In a July 15, 1983 decision, the Board denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

2.  In his motion for revision or reversal of the Board's 
July 1983 decision, the moving party essentially disagrees 
with the way the facts before the Board were weighed or 
evaluated.


CONCLUSION OF LAW

The moving party has not shown clear and unmistakable error 
in the Board's July 15, 1983, denial of entitlement to total 
disability evaluation based on individual unemployability.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1403 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 15, 1983 decision, the Board denied entitlement to 
a total compensation rating based on individual 
unemployability due to service-connected disabilities.  The 
Board concluded that the claimant's service-connected 
disabilities did not preclude all forms of substantially 
gainful work.

In March 1998, the veteran filed a motion for revision of the 
Board's July 1983 decision based on clear and unmistakable 
error.  He argued that the Board had "ignored or 
disregarded" a favorable August 1981 decision by the Social 
Security Administration and favorable opinions of physicians 
from the Social Security Administration.  He added that the 
Board had failed to provide adequate reasons and bases for 
failing to consider that evidence.

On review of the claims folder, there is no evidence that the 
moving party notified VA prior to the July 1983 Board 
decision that he had been awarded Social Security benefits.  
The first evidence of the award of Social Security benefits 
and the documents supporting the award were received in July 
1984.

In May 1999, the moving party was provided a copy of the 
final CUE regulations.  Neither he nor his representative 
submitted further argument.


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c), (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a), (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

. . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

In his motion, the moving party alleged that the Board 
"ignored or disregarded" the medical conclusions of Social 
Security Administration doctors and findings of the 
administrative law judge in an August 1981 decision by the 
Social Security Administration.  However, his claim of CUE in 
the July 1983 Board decision must be evaluated based on the 
evidence that was of record at that time.  See 38 C.F.R. 
§ 20.1403(b) (1999).  Although the records, including the 
August 1981 decision of an administrative law judge, pre-date 
the July 1983 Board decision, these records were not received 
by VA until July 23, 1984, more than one year after the Board 
decision.  Nor is there any evidence that the veteran gave VA 
any notice of the existence of these records prior to that 
time.  Because receipt of the records by VA post-dates the 
1983 Board decision, these records were not before the Board 
and cannot be considered in support of his motion.

Some of the medical records received from the Social Security 
Administration are copies of records that were contained in 
the record in July 1983.  To the extent that the moving party 
argues that the Board failed to consider or give proper 
weight to the medical evidence before it in 1983, he 
essentially disagrees with how the Board weighed or evaluated 
the facts.  Such contentions do not amount to clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3) (1999).

The moving party's March 1998 motion is premised largely on 
the erroneous assertion that records from the Social Security 
Administration were of record in July 1983, when, in fact, 
they were not.  These records cannot form the basis for CUE.  
38 C.F.R. § 20.1403(b) (1999).  Because the allegations in 
the motion express no more than "[a] disagreement with how 
the facts were weighed or evaluated," the March 1998 motion 
for revision or reversal of the Board's July 1983 decision 
based on CUE must be denied.  38 C.F.R. § 20.1403(d)(3) 
(1999).


ORDER

The moving party's motion for revision or reversal of the 
July 15, 1983 decision of the Board of Veterans' Appeals 
denying entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 



